Title: To Thomas Jefferson from William Stephens Smith, 8 February 1793
From: Smith, William Stephens
To: Jefferson, Thomas



Sir
New York Feby 8th. 1793.

I have the honor of informing you of my arrival last night from England in the Portland Packett, which sailed from Falmouth on the 23d. of Decr., and shall take the earliest opportunity that my private affairs will allow, to present myself to you at Philadelphia, not doubting but it will be satisfactory, to have a detail of the present political State of Europe, from one who has been personally attentive for some months past,  to their opperation particularly, as he supposed they might in some degree effect his own Country. I left Paris, on the 9th. of November and have the satisfaction to inform you, that your friends there are well, and pursuing attentively the interests of that great and rising Republic, which notwithstanding the immense combination against them, I doubt not will be firmly established, and the principles which gave it birth will expand and effect more or less every European State. Concluding the Letters from Mr. Pinckney, which I have the honor of forwarding will sufficiently detail the present state of affairs, it will be superfluous for me to enter minutely into them. I have the honor to be, with great regard, Sir, Your most obedt. Humble Servt.

W. S. Smith

